Bay, J.,
delivered the opinion of the whole court, except Wilds, J., absent, 28th April, 1807. By the contract, the sum stipulated to be paid, was not to carry interest. After the sum became pay. able, interest was demandable by the legal operation of the contract; not strictly by the terms of the contract, but rather by way of damages for the breach of it. These damages the plaintiff may either *151claim or relinquish, as he may choose; they do not necessarily form a part of the contract.
Note. See 2 Dallas, 105 in note. Mr. Jefferson’s celebrated argument as to justification daring the war. Interest is not a part of the debt, bat something added to the debt by way of damage for the detention of it. Cites 2 Salk. 622, 623. See Doug. 376. Vin. ab. Interest. 6 Litt. 23 0. See 4 Dali. 286,7. ..The claim of interest was formerly strictly dealt with, and allowed only .in the case of a note; but the law, gradually accommodating itself to common sense and common honesty, gave interest on money lent, on liquidated balances, and even for goods, sold and delivered, where the usual credit is expired; money detained, which ought to be pakTover, and during the continuance, as well as before,'the commencement of a suit. See 1 Dali. 349. 1 Fr. Ves. 63. 1 Ves. 310. 3 Bro. Ch. 463. Doug.-300. 2 Ves. Jr. 300. 14 Vin. abr. 460, where money due is retained against the declared will of the creditor, and demanded, and refused, or neglected to be paid; the legal compensation ought to be allowed. See l'Camp. 50.
Motion discharged.